Citation Nr: 0202405	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  96-04 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection residuals of heat 
stroke, to include multiple chemical 
sensitivity/environmental illness and anxiety and depressive 
disorders.

2.  Entitlement to service connection for multiple chemical 
sensitivity/environmental illness.  

3.  Entitlement to service connection for anxiety and 
depressive disorders.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1967 to March 1971.  
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied the veteran's claim of service connection for 
multiple chemical sensitivity/environmental illness and found 
that claims for service connection for residuals of heat 
stroke and for anxiety and depression were not well grounded.  

In February 1998, the Board determined that the claims for 
service connection were not well grounded.  The veteran 
appealed the Board's February 1998 decision to the United 
States Court of Appeals for Veterans Claims (Court), and in a 
June 2000 decision the Court affirmed the Board's decision.  
The veteran then appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Among other things, this law 
eliminated the concept of a well-grounded claim and 
superceded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), in 
which the Court had held that VA cannot assist in the 
development of a claim that is not well grounded.  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the act, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a).  

Due to the passage of the VCAA, in a March 2001 order the 
Federal Circuit vacated the Court's June 2000 decision and 
remanded the claims to the Court for processing in accordance 
with the provisions of the VCAA.  The Court in turn vacated 
the Board's February 1998 decision and has remanded the case 
to the Board for re-adjudication.

In an October 2001 statement to the Board, the veteran's 
attorney indicated that the veteran is seeking service 
connection for multiple chemical sensitivity and a 
psychiatric disorder as residuals of claimed in-service heat 
stroke and that he is not claiming service connection for 
heat stroke itself.  Inasmuch as service connection for the 
chemical sensitivity and psychiatric disorders could be 
granted if they are shown to have been incurred in or 
aggravated by service, even if not related to any heat 
stroke, the issues before the Board are best characterized as 
shown on the first page. 

REMAND

The veteran's service medical records show that on entering 
service in January 1967 he reported having or having had 
frequent indigestion that he treated with Maalox.  The 
physical examination revealed no abnormalities.  In March 
1967 he complained of a stomachache and having vomited twice 
after receiving a fluoride treatment.  His symptoms were 
assessed as gastric upset.  Multiple notations in the service 
medical records indicate that the veteran had been assigned 
to a billet requiring reliability, and that any behavioral 
changes that could affect his reliability were to be reported 
to his commanding officer.  The records do not document any 
such behavioral changes, or that any behavior had been 
reported to his commanding officer.

In June 1967 the veteran complained of the sudden onset of 
swelling in the left foot, ankle, and groin, along with 
symptoms of the flu.  His temperature was 102 degrees, and 
there was swelling, redness, and heat primarily about the 
left great toe.  He also had tenderness, warmth, and several 
masses in the left groin.  The diagnosis was cellulitis with 
lymphangitis, for which he was given penicillin.  His 
symptoms had significantly improved the following day, when 
he was again given penicillin.  In July 1967 he had foot 
symptoms that were attributed to athlete's foot.

The veteran complained of chronic cold symptoms in February 
1968, which were most noticeable when he arose in the 
morning.  On physical examination the tympanic membranes, 
pharynx, lungs, and heart were all normal.  In March 1968 he 
complained of nasal congestion, assessed as probable allergic 
rhinitis and "rebound to NSND [non-symptomatic, non-
disabling]."

In April 1969 the veteran reported having "ulcers or almost 
ulcers" that had been diagnosed two years previously.  He 
stated that he now took antacids frequently.  He was 
instructed to maintain a bland diet and to take Gelusil.  He 
underwent a physical examination in July 1969, and was found 
to be physically qualified for flight duty and to perform all 
the duties of his rate.  When he was examined in October 
1969, no abnormalities were noted.  He was given a no-shaving 
chit in December 1969, but the reason for doing so is not 
shown.

In January 1970 the veteran's complaint of a sore throat was 
assessed as viral pharyngitis, and he was again treated for 
acute pharyngitis in June 1970.  In conjunction with a 
periodic examination in July 1970 he reported having or 
having had frequent indigestion but denied various other 
symptoms noted on a medical history questionnaire.  It was 
noted that he treated indigestion with Rolaids. Physical 
examination showed no abnormalities.  He reported having a 
pain in the top of his head in November 1970, with no 
diagnosis given.  On the service separation examination in 
February 1971, he denied having or having had all of the 
symptoms and disorders specified on the medical history 
questionnaire other than mumps and frequent indigestion.  He 
also reported having been treated within the past five years 
for a cold and headaches and denied having had any illness 
other than those noted.  In summarizing the veteran's 
history, the examiner stated that the veteran had frequent 
episodes of indigestion when he ate spicy food, which were 
alleviated with a bland diet and the use of antacids, and 
that he had been evaluated with negative findings.  The 
physical examination in February 1971 revealed no 
abnormalities.  The service medical records contain no 
mention by complaint, finding or history, of heat stroke or 
other heat injury, a psychiatric disorder, or a chemical 
sensitivity disorder.  

The veteran filed his initial claim for VA compensation 
benefits in June 1993, accompanied by a self-authored 
chronology beginning with service.  He described training he 
underwent and stated that he had suffered "heat stroke," 
although there is no reference to heat stroke in the service 
medical records and, as a lay person, the veteran is not 
competent to establish a diagnosis of "heat stroke."  He 
reported that after he began a civilian job in June 1971, a 
few months after service, he had symptoms that included 
increased anxiety, rapid heartbeat, and sweating.  He also 
reported alcohol abuse and the use of recreational drugs for 
several years after service.  The veteran's chronology refers 
to January 1985 as when he reportedly began to notice 
physical problems in reaction to molds, copy machines, and 
antifreeze.  He stated that in mid-1986 Dr. Craig Smith 
diagnosed inhalant allergies for substances such as dust, 
mold, dander and feathers, which were treated with allergy 
shots, and that in April 1986 Dr. John A. Green, III, 
performed tests that showed multiple chemical sensitivity, 
with reactivity to various substances enumerated by the 
veteran in his statement.  

In support of his claim the veteran also submitted medical 
records from Holladay Park Hospital showing that he was 
hospitalized in February 1972, about a year after service, 
with a diagnosis of anxiety neurosis.  A month earlier he had 
been found to be quite nervous and anxious, with many somatic 
complaints that were attributed to free-floating anxiety.  He 
had also been given medication for tachycardia.  His anxiety 
improved with additional medication, but he then developed 
the symptoms of depression, resulting in the February 1972 
hospitalization for observation.  While hospitalized he 
complained of sweating and he was noted to be undergoing 
withdrawal symptoms.  

There are no medical records available pertaining to the 
veteran from 1972 to 1978.  In February 1978 he underwent 
surgery for a life-long deviated nasal septum.  Other than a 
reference to him not being allergic to any medications, those 
records do not address any allergies or sensitivities.  No 
medical records are available from 1978 to July 1985, when 
the veteran reported having had intermittent nasal 
obstruction for several years.  He then stated that he had no 
known allergies, although his symptoms were worse in the 
spring and summer.  At that time he started receiving 
treatment for multiple allergies, including allergy testing, 
medication, and de-sensitization injections.  

The veteran has continued to receive treatment for allergic 
reaction to a wide range of environmental substances and 
multiple chemical sensitivities (environmental illness) since 
July 1985.  The severity of his symptoms has caused him to 
change jobs, to move to different locations, and to 
significantly restrict his activities in order to avoid 
exposure to those substances.  

Dr. John Green stated in a May 1987 treatment record that the 
most significant detail of the veteran's life was the 
development of rhinitis and bronchitis after moving to Oregon 
in 1971.  This would have been after service.  The veteran 
began working in a paper mill in 1976, and had previously 
developed severe palpitations and anxiety when working in a 
cement plant.  After five years of working in the paper mill 
he developed symptoms, which increased when he moved into a 
moldy apartment two years previously.  He noticed an 
increased reactivity to the chemicals used in print shops and 
copiers and cigarette smoke during the previous five or six 
months.  Dr. Green noted that the veteran's mother had 
committed suicide when the veteran was four years old, and 
that he had had a problem with drinking and smoking from the 
age of 14 years until a few years earlier, when he had quit 
completely.  Based on the evaluation Dr. Green provided a 
diagnosis of complex immune disregulation with unquestionable 
chemical sensitivities and probable candidiasis and mold 
allergies.

An April 1992 report from Crawford S. Duhon, M.D., indicates 
that the veteran reported that his symptoms developed after 
he was separated from service, when he moved to Oregon and 
lived in a town with a paper mill.  He then developed 
multiple physical and mental symptoms, but none of the 
physicians he saw could determine the cause of his symptoms 
and attributed his complaints to anxiety and depression.  He 
obtained relief when he moved away from the paper mill a year 
later.  Dr. Duhon found that the veteran's history was 
relevant in that his mother had committed suicide when he was 
four years old, his father was a chronic alcoholic, and he 
had had tonsillitis every year as a child and periodic strep 
throat since then.  The veteran denied having any problems 
while in service, but reported that he had had heat stroke 
while in survivor school.  He also stated that he started 
having night sweats when he lived near the paper mill (after 
service) but not previously.  Following an examination Dr. 
Duhon provided diagnoses of perennial nasal allergies with 
sensitivity to foods, pollen, inhalants, and multiple 
chemicals causing headaches and emotional problems; 
gastroenteritis due to spicy food or yeast; and orthodontic 
problems with probable intolerance to dental restorative 
materials with secondary temporomandibular joint dysfunction, 
tonsillitis, and occasional Eustachian tube problems.  

Other medical documents of record note that some of the 
veteran's siblings also suffered from chemical exposure 
problems and that the veteran reported first noticing his 
symptoms in 1986, when he lived near a paper mill.

In support of his claim for service connection the veteran 
contends that his allergies/chemical sensitivity, which 
result in multiple physical symptoms as well as anxiety and 
depression, had their onset during service.  He alleges that 
the respiratory and gastrointestinal symptoms documented in 
his service medical records represented an autoimmune 
response to environmental exposure, but that that diagnosis 
was not made at that time because the nature of the illness 
was not understood.  As an alternative, he contends that the 
multiple chemical sensitivity, if congenital or 
developmental, was aggravated during active service.  
However, as a lay person, the veteran is not qualified to 
make such determination.  

The veteran also claims that he had no emotional problems 
prior to experiencing heat stroke in July 1969, but that he 
continued to suffer from anxiety since then.  However, this 
conflicts with the denial of such symptoms at the time of his 
service separation examination.  Alternatively, he asserts 
that the anxiety and depression, for which he receives 
ongoing treatment, are manifestations of the multiple 
chemical sensitivity.

In support of his appeal the veteran submitted an August 1999 
report from Dr. Green, who had treated him for the previous 
12 years.  Dr. Green stated that the veteran had a family 
history of multiple allergies and chemical sensitivities that 
made him susceptible to injury due to chemical or allergen 
exposure or physical or emotional stress.  Dr. Green 
indicated that he reviewed the veteran's service medical 
records and found that the veteran had demonstrated a number 
of symptoms related to complex allergies and chemical 
sensitivities, including his response to the fluoride 
treatment, the ankle and foot swelling, and chronic cold 
symptoms.  Dr. Green also found that the veteran's 
description of the illness he suffered while in survival 
training constituted heat stroke, which was followed by 
abnormal sweating.  Dr. Green provided the opinion that the 
veteran's underlying, predisposed immune dysfunction had been 
aggravated during active service due to stress and 
environmental exposure.  

Documents in the claims file indicate that the veteran was 
awarded disability benefits from the Social Security 
Administration due to chemical sensitivity.  A copy of the 
SSA decision, as well as the medical evidence relied upon in 
reaching that decision, may be relevant to the issue on 
appeal, and should be considered by the Board in determining 
the merits of the appeal.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992).

The veteran also reported having received treatment from an 
unspecified VA medical center (MC) in 1996.  The VA treatment 
records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeal should 
not be made without consideration of that evidence.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in the new law and regulations 
are satisfied.  Duty to Assist, 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who have treated or evaluated the veteran 
for his allergies/multiple chemical 
sensitivities, or for his psychiatric 
disorder since June 1988.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO previously requested the Naval 
Historical Center to search any "Quarter 
Deck Logs" covering the veteran's SERE 
training for any entries noting his 
claimed heat stroke.  The historical 
center advised that it did not have such 
records and that the RO's request was 
being forwarded to the Bureau of Naval 
Personnel, from which a response was 
never received.  The RO should contact 
the Bureau of Naval Personnel at its 
current address for any such log entries 
and if no such records are available the 
bureau should be asked to so state.  Also 
the Naval Historical Center indicated 
that the National Personnel Records 
Center would have any records that 
survived from the SERE school; however, 
it is unclear whether such records would 
be filed with the students' individual 
service records or filed separately as 
SERE school documents.  Thus, the RO 
should contact the National Personnel 
Records Center for any SERE school 
medical or other records pertaining to 
the veteran for the period from July 8 to 
July 13, 1969.  The RO also should try to 
obtain from the National Personnel 
Records Center any additional service 
medical records pertaining to the 
veteran, specifically to include any 
created in July 1969 and subsequently, 
and any service personnel records that 
refer to any medical problems, including 
heat stroke, fainting or the like, during 
SERE training.  

5.  After the above development has been 
completed to the extent possible and any 
additional evidence has been added to the 
claims file, the RO should refer the case 
to a board-certified specialist in 
allergic diseases and/or immunology, who 
should review the entire record, 
including the narrative of this remand 
and the chronology written by the veteran 
and submitted in June 1993, and 
acknowledge such review in writing.  
Based on the medical evidence of record 
and sound medical principles, and not on 
the veteran's reported history, the 
physician should provide an opinion on 
the following:  

A.  What is the likely etiology of 
the veteran's claimed multiple 
chemical sensitivity/environmental 
illness (e.g., acquired, congenital, 
familial, developmental, etc.) and 
by its nature would it have 
preexisted service? 

B.  If the multiple chemical 
sensiti-vity/environmental illness 
would not have by its nature 
preexisted service, did any symptoms 
documented in the service medical 
records represent the onset of the 
disorder?

C.  If the disorder did exist prior 
to service, do the service medical 
records reflect symptoms or 
manifestations of the disorder, and, 
if so, do the symptoms or 
manifestations represent a permanent 
increase in the underlying severity 
of the disorder, or only a temporary 
exacerbation?  If any preexisting 
disorder underwent a permanent 
increase during service was the 
increase in disability due to the 
natural progress of the disorder?  

D.  Is it least as likely as not 
that there is some other basis for 
relating the multiple chemical 
sensitivities/environmental illness 
to service and, if so, what it that 
basis and what evidence supports it?  

If the physician finds that an 
examination is required prior to 
rendering an opinion, an examination 
should be provided.  Also, if the above 
questions can be answered only with 
resort to speculation, the physician 
should so state.  The basis for the 
opinion should be provided.  

6.  The RO should refer the case to a 
psychiatrist who should review the entire 
record, including this complete remand, 
and then express an opinion as to whether 
it is at least as likely as not that any 
current chronic anxiety or depressive 
disorder had its onset during the 
veteran's service or is otherwise related 
to service, even though the service 
medical records on file at the time of 
this remand are silent for any 
emotional/mental problems and the veteran 
denied various psychiatric symptoms at 
the time of the service discharge 
examination.  The basis for the opinion 
should be provided and the examiner 
should acknowledge having reviewed the 
claims folders.  If the requested opinion 
can be provided only with resort to 
speculation, the psychiatrist should so 
state.  The veteran should be examined if 
necessary.  

7.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been requested or 
obtained, and that the veteran has been 
notified of any evidence that could not 
be obtained.  (The RO's attention is 
directed to the veteran's statement of 
March 31, 1997, filed beneath a VA Form 9 
dated December 16, 1995.)  The RO should 
also ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested medical opinions are in 
complete compliance with the directives 
of this remand and, if not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claims for service connection for 
multiple chemical 
sensitivities/environmental illness, 
service connection for anxiety and 
depressive disorders, and service 
connection for residuals of claimed heat 
stroke including the above disabilities.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


